 




Exhibit 10.2
SONICWALL, INC.
INDEMNIFICATION AGREEMENT
          This Indemnification Agreement (“Agreement”) is made as of July 27,
2005 by and between SonicWALL, Inc., a California corporation (the “Company”),
and ___(“Indemnitee”).
RECITALS
          A.          The Company desires to attract and retain the services of
highly qualified individuals to serve as officers, directors and agents of the
Company.
          B.          The Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors, officers and other
agents of the Company.
          C.          The Company desires to provide indemnification and other
rights to Indemnitee in consideration for Indemnitee’s service to the Company.
          In consideration of the covenants and promises set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:
          1.          Indemnification.
                       (a)          Third Party Proceedings. The Company shall
indemnify Indemnitee if Indemnitee was or is a party or is threatened to be made
a party to any threatened, pending or completed action or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”) (other than an
action by or in the right of the Company to procure a judgment in its favor) by
reason of the fact that Indemnitee is or was a director, officer, employee or
other agent of the Company or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees), judgments, fines, settlements (if
such settlement is approved in advance by the Company, which approval shall not
be unreasonably withheld) and other amounts actually and reasonably incurred by
Indemnitee in connection with the Proceeding if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in the best interests of
the Company, and, in the case of any criminal Proceeding, had no reasonable
cause to believe Indemnitee’s conduct was unlawful. The termination of any
Proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
(i) Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in the best interests of the Company or (ii)
Indemnitee had reasonable cause to believe that Indemnitee’s conduct was
unlawful.
                       (b)          Proceedings by or in the Right of the
Company. The Company shall indemnify Indemnitee if Indemnitee was or is a party
or is threatened to be made a party to any threatened, pending or completed
action by or in the right of the Company to procure a judgment in its favor by
reason of the fact that Indemnitee is or was a director, officer, employee or
other agent of the Company or by reason of the fact that Indemnitee is or was
serving at the request of the Company as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
against expenses (including attorneys’ fees) actually and reasonably incurred by
Indemnitee in connection with the defense or settlement of such action if
Indemnitee acted in good faith, in a manner Indemnitee believed to be in the
best interests of the Company and its shareholders, except that no
indemnification shall be made (i) in respect of any claim, issue or matter as to
which

 



--------------------------------------------------------------------------------



 




Indemnitee shall have been adjudged to be liable to the Company in the
performance of Indemnitee’s duty to the Company and its shareholders unless and
only to the extent that the court in which such Proceeding is or was pending
shall determine upon application that, in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnity for expenses and
then only to the extent that the court shall determine, (ii) of amounts paid in
settling or otherwise disposing of a pending action without court approval or
(iii) of expenses incurred in defending a pending action which is settled or
otherwise disposed of without court approval.
          2.          Expenses; Indemnification Procedure.
                       (a)          Advancement of Expenses. The Company shall
advance all expenses incurred by Indemnitee in defending any Proceeding
referenced in Section 1(a) or (b) hereof prior to the final disposition of the
Proceeding (but not amounts actually paid in settlement of any such Proceeding).
Indemnitee hereby undertakes to repay such amounts advanced if it shall be
determined ultimately that Indemnitee is not entitled to be indemnified by the
Company as authorized hereby or by Section 317 of the California General
Corporation Law. The advances to be made hereunder shall be paid by the Company
to Indemnitee within twenty (20) days following delivery of a written request
therefor by Indemnitee to the Company.
                       (b)          Notice; Cooperation by Indemnitee.
Indemnitee shall, as soon as practicable and as a condition precedent to
Indemnitee’s right to be indemnified or to receive any advancement of expenses
under this Agreement, give the Company written notice of any claim made against
Indemnitee for which indemnification or advancement of expenses will or could be
sought under this Agreement, specifying the nature of such claim in reasonable
detail. Notice to the Company shall be directed to the Chief Executive Officer
of the Company, or the Chief Financial Officer if Indemnitee is the Chief
Executive Officer, in accordance with Section 14 hereof. Any delay in providing
notice will not relieve the Company from its obligations under this Agreement,
except to the extent such failure is prejudicial. Indemnitee shall give the
Company such information and cooperation as it may reasonably require and as
shall be within Indemnitee’s power.
                       (c)          Procedure. Any indemnification provided for
in Section 1 hereof shall be made no later than forty-five (45) days after
written notice by Indemnitee requesting payment. If a claim under this
Agreement, under any statute or under any provision of the Company’s Articles of
Incorporation or Bylaws providing for indemnification is not paid in full by the
Company within forty-five (45) days after such written notice, Indemnitee may,
but need not, at any time thereafter bring an action against the Company to
recover the unpaid amount of the claim and, subject to Section 13 hereof,
Indemnitee shall also be entitled to be paid for the expenses (including
attorneys’ fees) of bringing such action. It shall be a defense to any such
action (other than an action brought to enforce a claim for expenses incurred in
connection with any Proceeding in advance of its final disposition) that
Indemnitee has not met the standards of conduct which make it permissible under
this Agreement or applicable law for the Company to indemnify Indemnitee for the
amount claimed, and Indemnitee shall be entitled to receive interim payments of
expenses pursuant to Subsection 2(a) hereof unless and until such defense may be
finally adjudicated by court order or judgment from which no further right of
appeal exists. It is the parties’ intention that if the Company contests
Indemnitee’s right to indemnification, the question of Indemnitee’s right to
indemnification shall be for the court to decide, and neither the failure of the
Company (including its Board of Directors, any committee or subgroup of the
Board of Directors, independent legal counsel or its shareholders) to have made
a determination that indemnification of Indemnitee is proper in the
circumstances because Indemnitee has met the applicable standard of conduct
required by applicable law, nor an actual determination by the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel or its shareholders) that Indemnitee has
not met such applicable standard of conduct, shall create a presumption that
Indemnitee has or has not met the applicable standard of conduct.

-2-



--------------------------------------------------------------------------------



 



                       (d)          Notice to Insurers. If, at the time of the
receipt of a notice of a claim pursuant to Section 2(b) hereof, the Company has
directors’ and officers’ liability insurance in effect, the Company shall give
prompt notice of the commencement of the Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all commercially reasonable action to cause such insurers
to pay, on behalf of the Indemnitee, all amounts payable as a result of such
Proceeding in accordance with the terms of such policies.
                       (e)          Selection of Counsel. In the event the
Company shall be obligated under Section 2(a) hereof to pay the expenses of any
Proceeding against Indemnitee, the Company, if appropriate, shall be entitled to
assume the defense of such Proceeding, with counsel approved by Indemnitee,
which approval shall not be unreasonably withheld, upon giving written notice to
Indemnitee of its election so to do. After giving such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees or
expenses of counsel subsequently incurred by Indemnitee with respect to the same
Proceeding, provided that (i) Indemnitee shall have the right to employ
Indemnitee’s counsel in any such Proceeding at Indemnitee’s expense; and (ii) if
(A) the Company has expressly authorized (and continues to authorize) the
employment of counsel by Indemnitee at the Company’s expense, (B) the use of
counsel chosen by the Company to represent Indemnitee would present such counsel
with a conflict of interest or (C) the Company shall not, in fact, have employed
counsel reasonably satisfactory to Indemnitee within a reasonable time after
notice of the institution of such Proceeding, then Indemnitee shall have the
right to employ counsel at the expense of the Company in accordance herewith.
          3.          Additional Indemnification Rights; Nonexclusivity.
                       (a)          Scope. Subject to Section 8 hereof and any
other provision of this Agreement that prohibits, limits or conditions
indemnification by the Company, the Company hereby agrees to indemnify
Indemnitee to the fullest extent permitted by law for any acts, omissions or
transactions while acting in the capacity of, or that are otherwise related to
the fact that Indemnitee was or is serving as, a director, officer, employee or
other agent of the Company or, to the extent Indemnitee is or was serving at the
request of the Company as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, such other
corporation, partnership, joint venture, trust or other enterprise. In the event
of any change, after the date of this Agreement, in any applicable law, statute
or rule which expands the right of a California corporation to indemnify a
member of its Board of Directors, an officer or other corporate agent, such
changes shall be, ipso facto, within the purview of Indemnitee’s rights and
Company’s obligations, under this Agreement. In the event of any change in any
applicable law, statute or rule which narrows the right of a California
corporation to indemnify a member of its Board of Directors, an officer or other
corporate agent, such changes, to the extent required by such law, statute or
rule to be applied to this Agreement, shall have the effect on this Agreement
and the parties’ rights and obligations hereunder as is required by such law,
statute or rule.
                       (b)          Nonexclusivity. The indemnification provided
by this Agreement shall not be deemed exclusive of any rights to which
Indemnitee may be entitled under the Company’s Articles of Incorporation, its
Bylaws, any agreement, any vote of shareholders or disinterested directors, the
California General Corporation Law or otherwise, both as to action in
Indemnitee’s official capacity and as to action in another capacity while
holding such office. The indemnification provided under this Agreement shall
continue as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity at the time of any covered Proceeding.

-3-



--------------------------------------------------------------------------------



 



          4.          Partial Indemnification. If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of the expenses, judgments, fines, settlements or other amounts actually
and reasonably incurred by Indemnitee in connection with any Proceeding, but
not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such expenses, judgments, fines,
settlements or other amounts to which Indemnitee is entitled.
          5.          Mutual Acknowledgement. Both the Company and Indemnitee
acknowledge that in certain instances, Federal law or applicable public policy
may prohibit the Company from indemnifying its directors, officers and other
corporate agents under this Agreement or otherwise. Indemnitee understands and
acknowledges that the Company has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.
          6.          Directors’ and Officers’ Liability Insurance. The Company
shall, from time to time, make the good faith determination whether or not it is
practicable for the Company to obtain and maintain a policy or policies of
insurance with reputable insurance companies providing the officers and
directors of the Company with coverage for losses from wrongful acts, or to
insure the Company’s performance of its indemnification obligations under this
Agreement. Among other considerations, the Company will weigh the costs of
obtaining such insurance coverage against the protection afforded by such
coverage. To the extent the Company maintains an insurance policy or policies
providing directors’ and officers’ liability insurance, Indemnitee shall be
named as an insured in such a manner as to provide Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
directors under such policy or policies, if Indemnitee is a director; or of the
Company’s officers under such policy or policies, if Indemnitee is not a
director of the Company but is an officer; or of the Company’s key employees
under such policy or policies, if Indemnitee is not an officer or director but
is a key employee. Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain any insurance if the Company determines in good
faith that such insurance is not reasonably available, if the premium costs for
such insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Company.
          7          Severability. Nothing in this Agreement is intended to
require or shall be construed as requiring the Company to do or fail to do any
act in violation of applicable law. The Company’s inability, pursuant to court
order or other applicable law, to perform its obligations under this Agreement
shall not constitute a breach of this Agreement. The provisions of this
Agreement shall be severable as provided in this Section 7. If this Agreement or
any portion hereof shall be invalidated on any ground by any court of competent
jurisdiction, then the Company shall nevertheless indemnify Indemnitee to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated, and the balance of this Agreement not so invalidated
shall be enforceable in accordance with its terms.
          8          Exceptions. Any other provision herein to the contrary
notwithstanding, the Company shall not be obligated pursuant to the terms of
this Agreement:
                       (a) Excluded Acts. To indemnify Indemnitee (i) for any
acts or omissions or transactions from which a director may not be relieved of
liability under the California General Corporation Law or (ii) for breach of
duty to the Company or its shareholders as to circumstances in which indemnity
is expressly prohibited by Section 317 of the California General Corporation
Law; or
                       (b) Claims Initiated by Indemnitee. To indemnify or
advance expenses to Indemnitee with respect to proceedings or claims initiated
or brought voluntarily by Indemnitee and not by way of defense, except

-4-



--------------------------------------------------------------------------------



 



with respect to proceedings or claims initiated or brought to enforce this
Agreement or a right to indemnification under Section 317 of the California
General Corporation Law or under any other statute or law, but such
indemnification or advancement of expenses may be provided by the Company in
specific cases if the Board of Directors has approved the initiation or bringing
of such suit; or
                       (c)          Lack of Good Faith. To indemnify Indemnitee
for any expenses incurred by Indemnitee with respect to proceedings or claims
initiated or brought to enforce this Agreement or a right to indemnification
under Section 317 of the California General Corporation Law or under any other
statute or law, if a court of competent jurisdiction determines that each of the
material assertions made by the Indemnitee in such proceeding was not made in
good faith or was frivolous; or
                       (d)          Duplicate Payments. To indemnify Indemnitee
for expenses or liabilities of any type whatsoever (including, but not limited
to, judgments, fines, ERISA excise taxes or penalties, and amounts paid in
settlement) to the extent Indemnitee has otherwise received payment of amounts
otherwise indemnifiable under this Agreement pursuant to (i) a policy of
directors’ and officers’ liability insurance maintained by the Company, (ii) the
Company’s Articles of Incorporation or Bylaws, (iii) Section 317 or any other
applicable provisions of the California General Corporation Law or (iv) any
other agreement; or
                       (e)          Claims Under Section 16(b). To indemnify
Indemnitee for expenses and the payment of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, as amended, or any similar successor statute.
          9.          Effectiveness of Agreement. To the extent that the
indemnification permitted under the terms of certain provisions of this
Agreement exceeds the scope of the indemnification specifically provided for in
the California General Corporation Law, such provisions shall not be effective
unless and until the Company’s Articles of Incorporation duly authorize such
additional rights of indemnification. In all other respects, the balance of this
Agreement shall be effective as of the date set forth on the first page of this
Agreement and may apply to acts or omissions of Indemnitee which occurred prior
to such date if Indemnitee was a director, officer, employee or other agent of
the Company, or was serving at the request of the Company as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, at the time such act or omission occurred.
          10.        Construction of Certain Phrases.
                       (a)          For purposes of this Agreement, references
to the “Company” shall also include, in addition to the resulting or surviving
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
                       (b)          For purposes of this Agreement, references
to “other enterprise” shall include employee benefit plans; references to
“fines” shall include any excise taxes assessed on Indemnitee with respect to an
employee benefit plan; and references to “serving at the request of the Company”
shall include any service as a director, officer, employee or agent of the
Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries.

-5-



--------------------------------------------------------------------------------



 



          11.          Counterparts. This Agreement may be executed in
counterparts, each of which shall constitute an original.
          12.          Successors and Assigns. This Agreement shall be binding
upon the Company and its successors and assigns, and shall inure to the benefit
of Indemnitee and Indemnitee’s estate, heirs, executors, administrators and
similar legal representatives.
          13.          Attorneys’ Fees. In the event that any action is
instituted by Indemnitee under this Agreement to enforce or interpret any of the
terms hereof, Indemnitee shall be entitled to be paid all costs and expenses,
including reasonable attorneys’ fees, incurred by Indemnitee with respect to
such action, unless as a part of such action, a court of competent jurisdiction
determines that each of the material assertions made by Indemnitee as a basis
for such action was not made in good faith or was frivolous. In the event of an
action instituted by or in the name of the Company under this Agreement or to
enforce or interpret any of the terms of this Agreement, Indemnitee shall be
entitled to be paid all costs and expenses, including reasonable attorneys’
fees, incurred by Indemnitee in defense of such action (including with respect
to Indemnitee’s counterclaims and cross-claims made in such action), unless as a
part of such action the court determines that each of Indemnitee’s material
defenses to such action were made in bad faith or were frivolous.
          14.          Notice. All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed duly
given (i) if delivered by hand and receipted for by the party addressee, on the
date of such receipt, (ii) if mailed by domestic certified or registered mail
with postage prepaid, on the third business day after the date postmarked or
(iii) if sent by other means, on the date such notice is actually received by
the relevant party. Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice
in accordance herewith. Notices to the Company shall be sent to the General
Counsel of the Company with a copy to Wilson Sonsini Goodrich & Rosati, 650 Page
Mill Road, Palo Alto, CA 94304, attention: John Roos, Esq.
          15.          Consent to Jurisdiction. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the courts of the State of
California for all purposes in connection with any action or proceeding which
arises out of or relates to this Agreement and agree that any action or
proceeding instituted under this Agreement shall be brought only in the state
courts of the State of California.
          16.          Choice of Law. This Agreement shall be governed by and
its provisions construed in accordance with the laws of the State of California
as applied to contracts between California residents entered into and to be
performed entirely within California.
          17.          Subrogation. In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.
          18.          Amendment and Termination. No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.
          19.          Integration and Entire Agreement. This Agreement (i) sets
forth the entire understanding between the parties with respect to the subject
matter hereof, (ii) supersedes all previous written or oral negotiations,
commitments, understandings and agreements relating to the subject matter hereof
and (iii) merges all prior and contemporaneous discussions between the parties.
(signature page follows)

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

            SonicWALL, Inc.
      By:           Name:             Title:  
      Address:   1143 Borregas Avenue
Sunnyvale, California 94089  

Agreed to and accepted:
INDEMNITEE

 
(type or print name)
 
      (signature)
 
   (street address)
 
(city, state and zip code)

(Signature page to Indemnification agreement)